Case 5:12-cr-00007-C Document 51 Filed 10/26/18 Page1lofi1 PagelD 178

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

UNITED STATES OF AMERICA

Vv. No. 5:12-CR-007-01-C

4 a a

TERRANCE ESSIX

ORDER
On October 23, 2018, the Defendant filed a “§3583(e) Motion for Early Termination of
Supervised Release”, and after careful consideration the Court is of the opinion that the
Defendant’s Motion should be DENIED.
SO ORDERED.

Dated October 26, 2018.

 

\ SAMIR. CUMMINGS

SEXIOR TED STATESDISTRICT JUDGE
